DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/US18/51398, filed 17 Sep 2018; and claims benefit of provisional application 62/560169, filed 18 Sep 2017.

Claims 15-19, 31, 33-35, 39-47, and 49-50 are pending in the current application and are examined on the merits herein.

Election/Restrictions
Applicant’s election of internucleotidic linkage species generated by a compound such as 
    PNG
    media_image1.png
    129
    129
    media_image1.png
    Greyscale
 in the reply filed on 23 Dec 2021 is acknowledged. Applicant's remarks regarding the teachings of Butler et al. have been considered and are addressed in further detail herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 18 and 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites at lines 3-4 "if it comprises one or more esterification catalysts, the level of each of the one or more esterification catalysts is independently reduced compared to an appropriate reference capping condition." The term “an appropriate reference capping condition” in claim 18 is a relative term which renders the claim indefinite. The term “an appropriate reference capping condition” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of the level of the one or more esterification catalysts, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the specification at paragraph 0137 as published recites "In some embodiments, an appropriate reference capping condition is a capping condition of traditional oligonucleotide synthesis based on phosphoramidite chemistry." However, the particular level of the one or more esterification catalysts is not defined by the specification or by reference to "traditional oligonucleotide synthesis" because the phrase "traditional oligonucleotide synthesis" does not define a specific amount of one or more esterification catalysts. 
Claim 49 at line 4 recites "oligonucleotides of the plurality share the same constitution" (emphasis added). This phrase renders the claim indefinite because it is unclear what aspects of the oligonucleotide are encompassed by the term "same 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-19, 31, 33-35, 39-47, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2015/0211006 A1, published 30 Jul 2015, cited in PTO-892).
Butler et al. teaches chirally controlled oligonucleotides and the method of making the same. (abstract) Butler et al. teaches in some embodiments the method for making a chirally controlled oligonucleotide comprising steps of: (1) coupling; (2) capping; (3) modifying; (4) deblocking; and (5) repeating steps (1)-(4) until a desired length is achieved; wherein the chirally controlled oligonucleotide comprises at least one phosphorothioate diester linkages and at least one phosphate diester internucleotidic linkage; at least one modifying step is replaced by an oxidization step; and at least one modifying step is performed to install a phosphorothioate diester precursor for each of the phosphorothioate diester linkages; and each phosphorothioate diester precursor is 2O (phenoxyacetyl anhydride) solution in 2,6-lutidine/THF-1 :4 (v/v) was first introduced to the solid support. Without the intention to be limited by theory, Cap A was sufficiently reactive to effectively cap (acylate) the free amine of the chiral auxiliary. In some embodiments, such protection prevents rearrangement/decomposition of the intermediate phosphite. Immediately following this treatment, a 1: 1 mixture of 'Cap A' and 'Cap B' reagents was sent to the column containing the solid support. 'Cap B' was a solution of 16% N-methylimidazole (NMI) in THF which, when mixed with 'Cap A' effected capping of, for example, the unreacted 5'-OH oligonucleotide bound to the solid support. Not wishing to be limited by theory, the capping step was extremely important in that, without capping of the amino group of the chiral auxiliary the following sulfurization step within the cycle induced the cleavage of the internucleotidic linkage and decomposition of the oligonucleotide, for instance, due to an undesired intermolecular nucleophilic attack of the free amine of the auxiliary on the phosphorous atom, (page 200, paragraph 1444-1446), addressing limitations of claim 16 wherein the first step of Cap A is selective for amidation over esterification and the second step of Cap B is selective for esterification and claims 33-35 and 44. Butler et al. teaches working examples of the method comprising two-step capping such as Example 2-16. (Example 2-16 and table E-1 spanning pages 242-243) Butler et al. teaches general procedures for the synthesis of chirally controlled oligonucleotides wherein the capping 2O/THF-pyridine + 16% N-methylimidazole (MeIm)/THF and the sulfurization reagent is 3-phenyl-1,2,4-dithiazoline-5-one (POS)/MeCN, (page 114, paragraph 0794 to page 115, paragraph 0798) where N-methylimidazole is named NMI in the instant application, addressing limitations of instant claims 39, 43, and 45. Butler et al. teaches in certain embodiments, capping occurs iteratively and comprises a first step of capping the free amine followed by a second step of capping the free 5′ hydroxyl group, wherein both the free amine and the 5′ hydroxyl group are capped with the same capping group. For instance, in some embodiments, the free amine of the chiral auxiliary is capped using an anhydride (e.g., phenoxyacetic anhydride, i.e., Pac2O) prior to capping of the 5′ hydroxyl group with the same anhydride. In certain embodiments, the capping of the 5′ hydroxyl group with the same anhydride occurs under different conditions (e.g., in the presence of one or more additional reagents). In some embodiments, capping of the 5′ hydroxyl group occurs in the presence of an amine base in an etherial solvent (e.g., NMI (N-methylimidazole) in THF). The phrase “capping group” is used interchangeably herein with the phrases “protecting group” and “blocking group”. (page 138, paragraph 0977) Butler et al. teaches the capped condensed intermediate is deblocked or deprotected to remove the blocking group at the 5'-end of the growing nucleic acid chain to provide a compound which is optionally allowed to re-enter the chain elongation cycle. In embodiments where a solid support is used, the phosphorus-atom modified nucleic acid is then cleaved from the solid support. In some embodiments, the method of the present invention does not cause degradations under the de-protection steps, (page 109, paragraph 0774; page 110, paragraph 0777 and scheme Z-2) or the method addressing limitations of claims 46-47. Butler et al. teaches 
    PNG
    media_image2.png
    107
    204
    media_image2.png
    Greyscale
(3a) and the nucleoside 3'-phosphoramidite derivative of formula (Z-Va), (page 91, paragraph 0679 to page 92, paragraph 0680) addressing the elected species of internucleotidic linkage.
	Butler et al. teaches does not specifically disclose the embodiment comprising the step of (1) coupling; (2) a pre-modification capping; (3) a modification step;
(4) a post-modification capping; and (5) de-blocking in the implied order of steps. (instant claim 15)
	It would have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Butler et al. in order to select the order of performing process steps. One of ordinary skill in the art would have been motivated to modify the teachings of Butler et al. with a reasonable expectation of success because Butler et al. teaches the capping step may be separated into two steps and provides guidance for selecting the first step of Cap A selective for amidation over esterification be performed prior to the modification or sulfurization step because without capping of prima facie obvious in the absence of new or unexpected results and selection of any order of mixing ingredients is prima facie obvious. Here Butler et al. teaches a process for making the same chirally controlled oligonucleotide composition in which the process steps are performed in a different order and Butler et al. provides that the first step of Cap A should be performed prior to the modification or sulfurization step, and selection of any order of performing process steps taking into account this guidance would have been prima facie obvious. Regarding selection of the reagents used, MPEP 2144.07 provides "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)" In this case Butler et al. teaches the suitability of reagents for the intended use taught therein and provides guidance for selection of certain reagents such as Ac2O, 2,6-lutidine, N-methylimidazole, and POS, supporting the conclusion it would have been prima facie obviousness for ordinary skill in the art to select suitable reagents. Regarding claim 19, in which the 16% N-methylimidazole is interpreted as an esterification catalyst, MPEP 2144.05 at II.A. provides "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)" Here Butler et al. teaches the addition of 16% N-methylimidazole interpreted as an esterification catalyst to perform the same reaction as in the instantly claimed method, or teaches the general conditions of the claim, and it 

Conclusion
	No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JONATHAN S LAU/Primary Examiner, Art Unit 1623